715 N.W.2d 772 (2006)
475 Mich. 879
Kathy HEPFINGER, Plaintiff-Appellant,
v.
Brian WHITE, M.D., and Alpena General Hospital, Defendants-Appellees, and
Michael Hartzler, M.D., Defendant.
Docket No. 129937. COA No. 253065.
Supreme Court of Michigan.
June 7, 2006.
On order of the Court, the application for leave to appeal the September 13, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would remand this case to the Court of Appeals as on reconsideration granted.